         Case 1:18-cv-02266-APM Document 93 Filed 10/05/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

Jose Antonio Arochi,                *
                                    *
      Plaintiff/Cross-Defendant      *
                                    *
      v.                            *                 Case No. 1:18-cv-02266 APM
                                    *
Novak Druce Connolly Bove           *
& Quigg, LLP et al.,                *
                                    *
                                    *
      Defendants/Cross-Plaintiffs.  *
____________________________________*

                   MOTION FOR VOLUNTARY DISMISSAL OF
           PLAINTIFF’S CLAIMS AGAINST DEFENDANT POLSINELLI PC
          OVER THE OBJECTIONS OF THE NOVAK DRUCE DEFENDANTS


       Pursuant to Fed. R. Civ. P. Rule 41(a)(2), Plaintiff by and through counsel, hereby moves

for an Order that all Plaintiff’s claims against Polsinelli PC in this action shall be dismissed with

prejudice. Plaintiff and Polsinelli PC will bear their own costs and fees. The claims and

counterclaims between Plaintiff and the Novak Druce Defendants (i.e., Novak Druce Connolly

Bove & Quigg, LLP, Gregory V. Novak, Tracy W. Druce, Melvin A. Todd, and Burton A.

Amernick) are unresolved, and remain pending before the Court.


       The litigation in this case, which had been filed in Houston in 2018, was activated in this

Court on filing of the First Amended Complaint, on March 23, 2019. At that time Plaintiff made

the same good faith proposal to settle, on the same terms and conditions to (a) Polsinelli PC, as

he proposed to (b) Gregory V. Novak, Tracy W. Druce, Melvin A. Todd, and Burton A.

Amernick, and the law firm itself. Only Polsinelli has responded favorably to the settlement

offer to negotiate, and after discussions an agreement to settle was reached to bring the dispute
          Case 1:18-cv-02266-APM Document 93 Filed 10/05/20 Page 2 of 4




between Polsinelli and Plaintiff to a conclusion. The settlement agreement is conditioned on

Plaintiff obtaining the dismissal of Plaintiff’s claims against Polsinelli, either by stipulation or by

court order. Without dismissal, the agreement cannot be consummated and the litigation

between Plaintiff and Polsinelli will go on. Mr. Novak, Mr. Druce, Mr. Todd, Mr. Amernick,

and the law firm are now blocking the settlement of this matter.


       Rule 41 Fed. R. Civ. P. provides for voluntary dismissal:


     (a) VOLUNTARY DISMISSAL.
       (1) By the Plaintiff.
          (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2, and 66 and any
       applicable federal statute, the plaintiff may dismiss an action without a court order by
       filing:
           (i) a notice of dismissal before the opposing party serves either an answer or a
          motion for summary judgment; or
             (ii) a stipulation of dismissal signed by all parties who have appeared.
         (B) Effect. Unless the notice or stipulation states otherwise, the dismissal is without
       prejudice. But if the plaintiff previously dismissed any federal- or state-court action based
       on or including the same claim, a notice of dismissal operates as an adjudication on the
       merits.
        (2) By Court Order; Effect. Except as provided in Rule 41(a)(1), an action may be
     dismissed at the plaintiff's request only by court order, on terms that the court considers
     proper. If a defendant has pleaded a counterclaim before being served with the plaintiff's
     motion to dismiss, the action may be dismissed over the defendant's objection only if the
     counterclaim can remain pending for independent adjudication. Unless the order states
     otherwise, a dismissal under this paragraph (2) is without prejudice.

       Pursuant to Rule 41(a)(1)(A)(ii), Plaintiff’s counsel circulated a Notice of Dismissal to be

signed by all parties to this litigation. Mr. Novak, Mr. Druce, Mr. Todd, Mr. Amernick, and the

law firm, however, refuse to sign the stipulation to end the litigation between Plaintiff and

Polsinelli, even though these defendants have not filed any claim against Polsinelli and are

apparently not prejudiced at all by the dismissal. They have not provided an explanation or


                                                  2
         Case 1:18-cv-02266-APM Document 93 Filed 10/05/20 Page 3 of 4




justification for holding up the settlement, except their obdurate conduct in this litigation has

become their trademark. Rather than being cooperative, they are obstructing the resolution of the

case between Plaintiff and Polsinelli.


       Polsinelli PC consents to the relief sought. The Novak Druce Defendants oppose it.


       Wherefore, Plaintiff requests that this Motion for Voluntary Dismissal of Plaintiff’s

claims against defendant Polsinelli PC be granted, and that the Court enter the accompanying

proposed order of dismissal.


October 5, 2020                                Respectfully submitted,

                                               /s/                          ______
                                               John M. Clifford, #191866
                                               CLIFFORD & GARDE LLP
                                               1828 L St., NW
                                               Suite 500
                                               Washington, DC 20036
                                               (202) 280-6115
                                               Fax: (202) 289-8992
                                               jclifford@cliffordgarde.com
                                               Counsel for Plaintiff/Cross-Defendant
                                               Jose Antonio Arochi


                                               /s/                          ______
                                               C. Michael Tarone, # 159228
                                               TARONE LAW
                                               1828 L Street, NW
                                               Suite 500
                                               Washington, DC 20006
                                               (301) 233-4077
                                               cmtaronelaw@hotmail.com
                                               Counsel for Plaintiff/Cross-Defendant
                                               Jose Antonio Arochi




                                                  3
         Case 1:18-cv-02266-APM Document 93 Filed 10/05/20 Page 4 of 4




                                CERTIFICATE OF SERVICE


        I hereby certify that the foregoing Motion for Voluntary Dismissal of Plaintiff’s claims
against Defendant Polsinelli PC and proposed Order have been served BY EMAIL on

Gregory Novak, Esquire, pro se,
Tracy Duce, Esquire, pro se,
Matt Todd, Esquire, pro se,
Burton Amernick, Esquire, pro se,
Novak, Druce, Connolly, Bove & Quigg, LLP, care of all the foregoing individuals,

and via the ECF system on
Elizabeth Torphy-Donzella, Esquire
Alexander I. Castelli, Esquire
SHAWE ROSENTHAL LLP
One South Street, Suite 1800
Baltimore, MD 21202
Attorneys for Polsinelli, P.C.

this 5th day of October 2020.

                                                /s/ John M. Clifford
                                                 John M. Clifford




                                                4
